Citation Nr: 1716221	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  10-33 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for status-post arthroscopy with degenerative changes in the right knee. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1981 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.  

As a matter of background, this case was most recently before the Board in April 2016 when it was remanded consistent with the terms of a January 2016 Joint Motion for Remand (JMR).  Based on the results of an August 2016 VA examination, the RO ended the Veteran's 10 percent disability rating for arthritis and awarded an increased 30 percent disability rating for a muscle injury of the right knee.  The Veteran is hereby notified that if he wishes to appeal the 30 percent disability rating or effective date for a muscle injury, he has a year from the August 2016 rating decision to submit a VA Form 21-0958, formal notice of disagreement.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay entailed by another remand, the Veteran's claim must be remanded to ensure that the Veteran is afforded every possible consideration.  The Board notes that the Court has recently found that examinations of musculoskeletal disabilities must comply with the language of 38 C.F.R. § 4.59.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  VA examinations must test range of motion studies in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  This may in many instances result in a previous examination being found inadequate.

The Veteran's claim was previously remanded for an examination to address the Veteran's right knee disability.  He was afforded a VA knee examination in August 2016.  Unfortunately, the examination does not comply with Correia.  Accordingly, the Veteran must be afforded a new examination that includes all of the necessary information as set forth in 38 C.F.R. § 4.59 and a thorough review of the symptomatology attributable to the Veteran's service-connected right knee disability during the appeal period (from April 2008).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner to address the current severity of his right knee disability.  The examiner should review pertinent documents in the Veteran's claims file in conjunction with the examination.  All indicated studies should be completed, including range of motion testing.  All findings must be fully reported.

a) The report should discuss the examiner's objective evaluation for any weakened movement, excess fatigability with use, incoordination, and painful motion.

b) The clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.

c) Testing of the range of motion must include testing of both knees in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges.  If such are not applicable, the examiner should state such along with an explanation.

d) If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why.

e) The examiner should also comment on the impact, if any, of the Veteran's service-connected right knee disability on his employability.

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2. After completing the above actions and any other development deemed necessary, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


